United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
DEPARTMENT OF STATE, CHICAGO
PASSPORT AGENCY, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0827
Issued: April 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 5, 2017 appellant filed a timely appeal from a February 28, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has more than 10 percent permanent impairment of his left
upper extremity, for which he previously received a schedule award.
FACTUAL HISTORY
On February 4, 2010 appellant, then a 51-year-old operations officer, filed a traumatic
injury claim (Form CA-1) alleging that on January 26, 2010 he sustained left shoulder, neck, and
back conditions due to being assaulted by a security guard who was a contract employee of the
1

5 U.S.C. § 8101 et seq.

employing establishment. He stopped work on January 27, 2010 and returned to work on
January 28, 2010.
OWCP initially accepted appellant’s claim for contusion of his left shoulder and upper
arm.

2

On October 18, 2010 Dr. Guido Marra, an attending Board-certified orthopedic surgeon,
performed OWCP-approved left shoulder surgery, including arthroscopic subacromial
decompression and arthroscopic rotator cuff repair. In his report of the surgery, Dr. Marra noted
that he removed approximately seven to eight millimeters of appellant’s left distal clavicle to create
a one millimeter space between the end of his collar bone and the medial aspect of his left
acromion.
On November 23, 2010 OWCP expanded the accepted conditions to include left shoulder
impingement syndrome.
Appellant received periodic treatment for his left shoulder condition from Dr. Marra. The
findings of a July 26, 2013 magnetic resonance imaging (MRI) scan of his left shoulder showed
mild supraspinatus tendinosis and lesser infraspinatus tendinosis without evidence of new rotator
cuff tear or retear of prior rotator cuff tear. In January 2015, appellant began to be seen by
Dr. Joseph Centano, a Board-certified orthopedic surgeon, to whom he complained of continuing
left shoulder pain.
On April 30, 2015 appellant filed a claim for compensation (Form CA-7) seeking a
schedule award due to his accepted employment conditions.
In a letter dated May 4, 2015, OWCP requested that appellant submit additional factual
and medical evidence in support of his schedule award claim, including a medical report containing
a permanent impairment rating derived in accordance with the standards of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).3
Due to the absence of a permanent impairment rating in the case record, OWCP referred
appellant for a second opinion examination to Dr. Aubrey A. Swartz, a Board-certified orthopedic
surgeon. It requested that Dr. Swartz examine appellant and provide an opinion regarding whether
he had permanent impairment of a scheduled member under the standards of the sixth edition of
the A.M.A., Guides.

2

Appellant periodically attended medical appointments related to his accepted employment-related medical
condition and, beginning April 22, 2010, he received intermittent disability compensation on the daily rolls for work
hours he lost due to these appointments.
3

A.M.A., Guides (6th ed. 2009). In the July 30, 2015 statement of accepted facts (SOAF) provided to Dr. Swartz,
OWCP advised that appellant filed a separate claim in November 2013 (OWCP File No. xxxxxx674) which was
accepted for right carpal tunnel syndrome. The SOAF also indicated that appellant underwent right carpal tunnel
release and median nerve block surgery on July 17, 2014. The Board notes that the present appeal only pertains to
appellant’s claim for left upper extremity permanent impairment.

2

In an August 14, 2015 report, Dr. Swartz discussed appellant’s factual and medical history
and reported the findings of the physical examination he conducted on that date, including the
findings for left shoulder range of motion (ROM) testing. He opined that appellant’s date of
maximum medical improvement (MMI) with respect to his left shoulder was October 18, 2011,
one year after his left shoulder surgery. Dr. Swartz conducted a permanent impairment rating for
appellant’s left shoulder under the sixth edition of the A.M.A., Guides. He indicated that, based
on appellant’s lack of cooperation with the physical examination and his voluntary restriction, he
could not use the ROM method for evaluating permanent impairment. Dr. Swartz then applied the
diagnosis-based impairment (DBI) method of rating left shoulder permanent impairment by using
Table 15-5 (Shoulder Regional Grid) on page 402. He determined that appellant’s most impairing
left shoulder diagnosis was impingement syndrome, a class 1 condition which qualified him for a
one percent default value for left shoulder permanent impairment. Dr. Swartz determined that
appellant had a functional history grade modifier of 1 and a physical examination grade modifier
of 1, and he indicated that application of the net adjustment formula on page 411 did not result in
any movement from the default value of one percent for left shoulder permanent impairment.
Therefore, he concluded that appellant had one percent permanent impairment of his left shoulder
under the sixth edition of the A.M.A., Guides.
OWCP requested that Dr. Ellen Pichey, a Board-certified family practitioner and
occupational medicine physician serving as an OWCP medical adviser, review the medical
evidence of record including Dr. Swartz’ August 14, 2015 report. It asked Dr. Pichey to provide
an impairment rating for the permanent impairment of appellant’s left upper extremity under the
standards of the sixth edition of the A.M.A., Guides.
In a September 29, 2015 report, Dr. Pichey disagreed with Dr. Swartz’ assessment of the
permanent impairment of appellant’s left upper extremity. She also applied the DBI method for
evaluating permanent impairment but found that appellant’s most impairing left shoulder condition
was his acromioclavicular joint injury with distal clavicle resection. Dr. Pichey indicated that,
under Table 15-5 on page 403, this was a class 1 condition which qualified him for 10 percent
default value for left shoulder permanent impairment. She determined that appellant had a
functional history grade modifier of 1 and a physical examination grade modifier of 1, and she
indicated that application of the net adjustment formula did not result in any movement from the
default value of 10 percent for left shoulder permanent impairment. Dr. Pichey concluded that
appellant had 10 percent permanent impairment of his left upper extremity under the sixth edition
of the A.M.A., Guides.4
OWCP requested that Dr. Swartz review Dr. Pichey’s September 29, 2015 report and
comment on the discrepancy between his permanent impairment rating and that of Dr. Pichey.
In an October 26, 2015 report, Dr. Swartz advised that he agreed with Dr. Pichey’s use of
the distal clavicle resection to apply the DBI method of assessing of appellant’s left upper

4

Dr. Pichey opined that appellant reached MMI on August 14, 2015, the date of Dr. Swartz’ evaluation.

3

extremity permanent impairment.5 He indicated that he agreed with Dr. Pichey’s conclusion that
appellant had 10 percent permanent impairment of his left upper extremity under the sixth edition
of the A.M.A., Guides.
In a November 4, 2015 decision, OWCP granted appellant a schedule award for 10 percent
permanent impairment of his left upper extremity. The award ran for 31.2 weeks from August 14,
2015 to March 19, 2016 and was based on the permanent impairment rating of Dr. Pichey.
Appellant requested a telephone hearing with a representative of OWCP’s Branch of
Hearings and Review regarding the November 4, 2015 decision.
During the hearing held on July 11, 2016, appellant described his continuing medical
symptoms and asserted that he had 50 percent permanent impairment of his left upper extremity.
By September 2, 2016 decision, OWCP’s hearing representative affirmed OWCP’s
November 4, 2015 decision. The hearing representative found the opinion of the Dr. Pichey,
OWCP’s medical adviser, showed that appellant had 10 percent permanent impairment of his left
upper extremity under the standards of the sixth edition of the A.M.A., Guides.
On February 15, 2017 appellant requested reconsideration of the September 2, 2016
decision. In a statement accompanying his reconsideration request, he discussed his left upper
extremity symptoms/limitations and argued that he had more than 10 percent permanent
impairment of this extremity.6 Appellant submitted a November 23, 2016 report from
Dr. Centeno, who reported physical examination findings and discussed the treatment plan for his
upper extremity problems.
In a February 28, 2017 decision, OWCP denied modification of the September 2, 2016
decision. It again noted that the opinion of Dr. Pichey showed that appellant had 10 percent
permanent impairment of his left upper extremity.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with Director of OWCP.7 Section 8107 of
FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use of
specified members, functions, and organs of the body.8 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
5

Dr. Swartz noted that the report of the October 18, 2010 surgery showed that Dr. Marra removed approximately
seven to eight millimeters of appellant’s left distal clavicle to create a one millimeter space between the end of his
collar bone and the medial aspect of his left acromion.
6

Appellant also submitted a September 30, 2016 affidavit in which his mother discussed her observations about his
left upper extremity symptoms/limitations.
7

See 20 C.F.R. §§ 1.1-1.4.

8

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

4

ensure consistent results and equal justice under the law, good administrative practice requires the
use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.9
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing
of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).10 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.11
ANALYSIS
The issue on appeal is whether appellant has met his burden of proof to establish more than
10 percent permanent impairment of his left upper extremity, for which he previously received a
schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP had inconsistently applied Chapter 15 of the sixth edition
of the A.M.A., Guides when granting schedule awards for upper extremity claims. No consistent
interpretation had been followed regarding the proper use of the DBI or the ROM methodology
when assessing the extent of permanent impairment for schedule award purposes.12 The purpose
of the use of uniform standards is to ensure consistent results and to ensure equal justice under the
law to all claimants.13 In T.H., the Board concluded that OWCP physicians were at odds over the
proper methodology for rating upper extremity impairment, having observed attending physicians,
evaluating physicians, second opinion physicians, impartial medical examiners, and district
medical advisers use both DBI and ROM methodologies interchangeably without any consistent
basis. Furthermore, the Board observed that physicians interchangeably cited to language in the
first printing or the second printing when justifying use of either ROM or DBI methodology.
Because OWCP’s own physicians were inconsistent in the application of the A.M.A., Guides, the

9

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

10
See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
11

Isidoro Rivera, 12 ECAB 348 (1961).

12

T.H., Docket No. 14-0943 (issued November 25, 2016).

13

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

5

Board found that OWCP could no longer ensure consistent results and equal justice under the law
for all claimants.14
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the February 28, 2017 decision. Utilizing a
consistent method for calculating permanent impairment for upper extremities to be applied
uniformly, and after such other development as may be deemed necessary, OWCP shall issue a
de novo decision on appellant’s claim for an upper extremity schedule award.15
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 28, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: April 10, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

Supra note 12.

15

See FECA Bulletin No. 17-06 (issued May 8, 2017).

6

